

114 SRES 199 IS: Expressing the sense of the Senate regarding establishing a National Strategic Agenda.
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 199IN THE SENATE OF THE UNITED STATESJune 11, 2015Mr. Nelson (for himself and Mr. Thune) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONExpressing the sense of the Senate regarding establishing a National Strategic Agenda.
	
 Whereas the United States needs its leaders to pursue policies in the interest of the United States that are foremost national priorities;
 Whereas the United States faces many fiscal and long-term policy challenges that not only threaten the opportunities, hopes, and aspirations of the citizens of the United States, but the overall ability of the United States to be a world leader in bringing peace and stability around the world;
 Whereas the United States needs its leaders to unite behind common goals and concrete solutions to create the next generation of growth and opportunity;
 Whereas a National Strategic Agenda can provide both a long-term vision and a priority list, oriented around common goals for the United States, both of which, as of May 2015, do not exist in the Federal Government;
 Whereas adopting a National Strategic Agenda would bring a long-term vision to a policymaking process that has become too often dominated by short-term political considerations;
 Whereas a National Strategic Agenda can provide a consistent framework and focus the attention of the Federal Government on the most urgent problems facing the United States;
 Whereas millions of people in the United States are currently seeking employment opportunities to improve their lives and provide a better future for their children;
 Whereas, as of May 2015, the Federal debt is higher as a percentage of gross domestic product than at any time since World War II and will be an unsustainable burden on future generations if left unaddressed;
 Whereas the Social Security and Medicare benefits that millions of people in the United States have earned must be preserved and protected;
 Whereas a fiscally responsible solution to secure Social Security and Medicare for future generations is needed now, as waiting longer will further jeopardize the ability to preserve and protect these programs;
 Whereas the United States can become energy secure by pursuing an all-of-the-above energy plan that develops more affordable and sustainable domestic energy sources, increases energy efficiency, and builds a more reliable and resilient system for energy generation and transmission; and
 Whereas the creation and implementation of a new National Strategic Agenda for the United States will require the participation of both the legislative and executive branch along with agreement by all parties to work together: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the 4 goals of the National Strategic Agenda are to—
 (A)create 25,000,000 new jobs over the next 10 years; (B)balance the Federal budget by 2030;
 (C)secure Medicare and Social Security for the next 75 years; and (D)make the United States energy secure by 2024;
 (2)the Senate should strive to create, debate, and adopt policy solutions to achieve the 4 goals of the National Strategic Agenda to address the national interest and priorities represented by the agenda; and
 (3)in achieving success toward the National Strategic Agenda, the goal of the Senate should be to reach solutions through—
 (A)collaboration, not division; (B)mutual respect, not partisan bickering; and
 (C)a commitment to honor the public duty of the Senate to the United States as a body of representatives elected by people across the United States.